DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “12” and “24”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities:
In claim 1, line 4, “having an medical solution channel” should read “having a medical solution channel”
In claim 1, lines 6-8, “an electrical resistor in the form of a coating of electrically conductive, flexible substance” should read “an electrical resistor comprising a coating of electrically conductive, flexible substance.” Such a correction would increase the clarity of claim 1.
In claim 2, line 3, “is position between” should read “is positioned between”
In claim 8, line 3, “is position between” should read “is positioned between”
In claim 12, line 4, “and plurality of heat channels” should read “and a plurality of heat channels”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, claim 15 recites the limitation "the medical solution line" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting “the medical solution line” to be synonymous with “an elongated medical solution channel” which is positively recited in claim 12, line 3 as a feature of the heating device. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Martens (US 2008/0077087).
Regarding claim 1, Martens discloses a heating device (14 of Fig. 1 and 14b of Fig. 4) for warming medical solutions (12 of Fig. 1, see [0024], lines 1-6), comprising: a flexible tube (32 of Fig. 4) having a first end (“inlet”, 16 of Fig. 1) and a second end (“outlet”, 17 of Fig. 1), said flexible tube (32) having an medical solution channel (31 of Fig. 4) extending between said first end (16) and said second end (17, see [0030], lines 4-5), said flexible tube (32) also having at least one heat channel (“warming quadrants”, 30 of Fig. 4) containing an electrical resister (“positive temperature coefficient material”, see [0030], lines 5-7 indicating how the warming quadrants 30 may each contain “a positive temperature coefficient material” and [0027], lines 37-39 indicating how a warming layer can be thought of as, “having many variable resistors in parallel along its length”) in the form of a coating of electrically conductive, flexible substance (see [0027], lines 12-14 indicating that the positive temperature coefficient material referenced above includes “a network of conductive bodies embedded in a substrate, such as a polymer substrate”).

    PNG
    media_image1.png
    707
    1090
    media_image1.png
    Greyscale

Regarding claim 2, Martens discloses the heating device of claim 1 and further discloses wherein said at least one heating channel (30) includes two heating channels (see Examiner’s annotated Fig. 4 above), and wherein said medical solution channel (31) is position between said two heating channels (see Examiner’s annotated Fig. 4 above illustrating how medical solution channel is positioned between heating channels).
Regarding claim 3, Martens discloses the heating device of claim 1 and further discloses wherein said medical solution channel (31) is sized and shaped to receive a medical solution line therein (see claims 1 and 6 indicating that the conduit for transferring medical fluid “comprises an annulus diameter measured from the outermost wall ranging from 0.005 inches to 0.5 inches” and note how this size range and shape of medical solution channel 31 render medical solution channel 31 fully capable of performing the function of receiving a medical solution line therein). 
Regarding claim 4, Martens discloses the heating device of claim 1 and discloses the heating device further comprising an electrical controller (“controller”, 18 of Fig. 1 and “bus wires”, 34 of Fig. 4) .
Regarding claim 5, Martens discloses the heating device of claim 4 and further discloses wherein said electrical controller (18/34) controls the electrical current to said electrical resistor (“positive temperature coefficient material” within 30, see [0030], lines 5-7) in accordance with the flow of a medical solution (12) passing through said medical solution channel (31, see [0025], lines 8-16).
Regarding claim 7, Martens discloses a heating device (14 of Fig. 1 and 14b of Fig. 4) for warming medical solutions (12 of Fig. 1, see [0024], lines 1-6) contained within a medical solution line ([0023], lines 15-19), comprising: a flexible sleeve (32 of Fig. 4) having an elongated medical solution channel (31 of Fig. 4) and at least one elongated heat channel (“warming quadrants”, 30 of Fig. 4) extending parallel (see Examiner’s annotated Fig. 4 above) to said elongated solution channel (31), said elongated medical solution channel (31) being sized and shaped to receive a medical solution line therein (see claims 1 and 6 indicating that the conduit for transferring medical fluid “comprises an annulus diameter measured from the outermost wall ranging from 0.005 inches to 0.5 inches” and note how this size range and shape of medical solution channel 31 render medical solution channel 31 fully capable of performing the function of receiving a medical solution line therein), said at least one elongated heat channel (31) having an electrically conductive flexible substance therein (“positive temperature coefficient material”, see [0030], lines 5-7 indicating how the warming quadrants 30 each contain “a positive temperature coefficient material” and [0027], lines 12-14 indicating that the positive temperature coefficient material referenced above includes “a network of conductive bodies embedded in a substrate, such as a polymer substrate”).
Regarding claim 8, Martens discloses the heating device of claim 7 and further discloses wherein said at least one heat channel (30) includes two heat channels (see Examiner’s annotated Fig. 4 above), and wherein said medical solution channel (31) is position between said two heat channels (see 
Regarding claim 9, Martens discloses the heating device of claim 7 and discloses the heating device further comprising an electrical controller (“controller”, 18 of Fig. 1 and “bus wires”, 34 of Fig. 4) electrically coupled to said electrically conductive flexible substance (“positive temperature coefficient material”, see [0030], lines 5-7 and [0027], lines 14-22 indicating electrical coupling between controller and electrically conductive flexible substance).
Regarding claim 10, Martens discloses the heating device of claim 9 and further discloses wherein said electrical controller (18/34) controls the electrical current to said electrically conductive flexible substance (“positive temperature coefficient material” within 30, see [0030], lines 5-7) in accordance with the flow of a medial solution (12) passing through the medical solution line (see [0025], lines 8-16 and note how ability of controller to control electrical current would remain possible if medical solution channel was used to receive a medical solution line and, therefore, the heating device of Martens is fully capable of performing the claimed function).
Regarding claim 12, Martens discloses a heating device (14 of Fig. 1 and 14b of Fig. 4) for warming medical solutions (12 of Fig. 1, see [0024], lines 1-6), comprising: a tubular sleeve (32 of Fig. 4) having an elongated medical solution channel (31 of Fig. 4) and plurality of heat channels (30 of Fig. 4, see Examiner’s annotated Fig. 4 above illustrating the plurality of heat channels) extending along a longitudinal length (see Examiner’s annotated Fig. 4 above) of said tubular sleeve (32), said plurality of heat channels (30) having a resistive element (“positive temperature coefficient material”, see [0030], lines 5-7 indicating how the warming quadrants 30 may each contain “a positive temperature coefficient material” and [0027], lines 37-39 indicating how a warming layer can be thought of as, “having many variable resistors in parallel along its length”) therein formed of an electrically conductive flexible substance therein (see [0027], lines 12-14 indicating that the positive temperature coefficient material 
Regarding claim 13, Martens discloses the heating device of claim 12 and further discloses wherein said plurality of heat channels (30) surround said medical channel (31, see Examiner’s annotated Fig. 4 above illustrating how plurality of heat channels surround the medical channel). 
Regarding claim 14, Martens discloses the heating device of claim 12 and discloses the heating device further comprising an electrical controller (“controller”, 18 of Fig. 1 and “bus wires”, 34 of Fig. 4) electrically coupled to said electrically conductive flexible substance (“positive temperature coefficient material”, see [0030], lines 5-7 and [0027], lines 14-22 indicating electrical coupling between controller and electrical resistor).
Regarding claim 15, Martens discloses the heating device of claim 14 and further discloses wherein said electrical controller (18/34) controls the electrical current to said electrically conductive flexible substance (“positive temperature coefficient material” within 30, see [0030], lines 5-7) in accordance with the flow of a medical solution (12) passing through the medical solution line (31, see [0025], lines 8-16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martens (US 2008/0077087) in view of Ang et al. (US 20120063973).
Regarding claim 6, Martens discloses the heating device substantially as claimed. Martens discloses a variety of material combinations suitable for creating the coating of electrically conductive, flexible substance (“positive temperature coefficient material”, see [0029]). Martens does not, however, disclose wherein said coating of electrically conductive, flexible substance is an electrically conductive ink. 
In the same field of endeavor, Ang et al. teaches a heating device (122 of Fig. 3A-3B and 10A) for heating the contents of a flexible fluid storage bag (102 of Fig. 10A, see [0131], lines 1-8). Additionally, Ang et al. teaches that the heating device (122) comprises a heating channel comprising an electrically conductive strip (124 of Fig. 3A-3B and 10A, see [0170], lines 1-12) formed from a coating of an electrically conductive, flexible substance (see [0088]). Additionally, Ang et al. teaches that the electrically conductive strip may include a material selection from a group consisting of a silver-based conductive ink, copper-based conductive ink, conductive polymer ink, and carbon-based resistive ink (see [0170], lines 12-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive, flexible substance of Martens with the carbon-based resistive ink of Ang et al. Doing so would provide a means for creating an electrically conductive, flexible substance from an electrically conductive ink. Using a carbon-based resistive ink as an electrically conductive, flexible substance was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, Martens teaches that modifications may be made to the heating device (see [0035], lines 1-4). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that using a conductive ink, such as a carbon-based resistive ink, would be advantageous to the manufacturing of the heating device because it would allow the electrically conductive, flexible coating to be applied in an easy-to-handle, fluid state before being allowed to let dry after application. 
Regarding claim 11, Martens discloses the heating device substantially as claimed. Martens discloses a variety of material combinations suitable for creating the coating of electrically conductive, flexible substance (“positive temperature coefficient material”, see [0029]). Martens does not, however, disclose wherein said electrically conductive, flexible substance is an electrically conductive ink. 
In the same field of endeavor, Ang et al. teaches a heating device (122 of Fig. 3A-3B and 10A) for heating the contents of a flexible fluid storage bag (102 of Fig. 10A, see [0131], lines 1-8). Additionally, Ang et al. teaches that the heating device (122) comprises a heating channel comprising an electrically conductive strip (124 of Fig. 3A-3B and 10A, see [0170], lines 1-12) formed from a coating of an electrically conductive, flexible substance (see [0088]). Additionally, Ang et al. teaches that the electrically conductive strip may include a material selection from a group consisting of a silver-based conductive ink, copper-based conductive ink, conductive polymer ink, and carbon-based resistive ink (see [0170], lines 12-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive, flexible substance of Martens with the carbon-based resistive ink of Ang et al. Doing so would provide a means for creating an electrically conductive, flexible substance from an electrically conductive ink. Using a carbon-based resistive ink as an electrically conductive, flexible substance was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, Martens teaches that modifications may be made to the heating device (see [0035], lines 1-4). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that using a conductive ink, such as a carbon-based resistive ink, would be advantageous to the manufacturing of the heating device because it would allow the electrically conductive, flexible coating to be applied in an easy-to-handle, fluid state before being allowed to let dry after application. 
Regarding claim 16, Martens discloses the heating device substantially as claimed. Martens discloses a variety of material combinations suitable for creating the coating of electrically conductive, flexible substance (“positive temperature coefficient material”, see [0029]). Martens does not, however, disclose wherein said electrically conductive, flexible substance is an electrically conductive ink. 
In the same field of endeavor, Ang et al. teaches a heating device (122 of Fig. 3A-3B and 10A) for heating the contents of a flexible fluid storage bag (102 of Fig. 10A, see [0131], lines 1-8). Additionally, Ang et al. teaches that the heating device (122) comprises a heating channel comprising an electrically conductive strip (124 of Fig. 3A-3B and 10A, see [0170], lines 1-12) formed from a coating of an electrically conductive, flexible substance (see [0088]). Additionally, Ang et al. teaches that the electrically conductive strip may include a material selection from a group consisting of a silver-based conductive ink, copper-based conductive ink, conductive polymer ink, and carbon-based resistive ink (see [0170], lines 12-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrically conductive, flexible substance of Martens with the carbon-based resistive ink of Ang et al. Doing so would provide a means for creating an electrically conductive, flexible substance from an electrically conductive ink. Using a carbon-based resistive ink as an electrically conductive, flexible substance was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, Martens teaches that modifications may be made to the heating device (see [0035], lines 1-4). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that using a conductive ink, such as a carbon-based resistive ink, would be advantageous to the manufacturing of the heating device because it would allow the electrically conductive, flexible coating to be applied in an easy-to-handle, fluid state before being allowed to let dry after application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783